188 F.2d 832
RICHARDSON et al.v.BOARD OF PUBLIC INSTRUCTION OF PALM BEACH COUNTY, FLA., et al.
No. 13452.
United States Court of Appeals Fifth Circuit.
May 1, 1951.

O. S. Miller, West Palm Beach, Fla., for appellants.
C. D. Blackwell, West Palm Beach, Fla., J. Mark Wilcox, Miami, Fla., for appellees.
Before HOLMES, McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
We think that the District Court erred in dismissing appellants' suit with prejudice; but that the error may be corrected and substantial justice done by modifying the judgment so as to provide that the dismissal be without prejudice, and that the cost of this appeal be paid by the Board, one of the appellees. It is, therefore, ordered that the judgment appealed from be modified so as to provide for the dismissal of appellants' complaint without prejudice, and for the entire cost of this appeal to be taxed against the Board of Public Instruction of Palm Beach County, Florida. As so modified, the judgment is affirmed.


2
Affirmed.